Title: To George Washington from Major John Clark, Jr., 1 December 1777
From: Clark, John Jr.
To: Washington, George



sir
Mr Lewis’s Newtown [Square, Pa.] Decr 1st 1777. 11 oClock A.M.

A few Minutes ago my Friend Mr J. F. returned from the City, in which, he says there are a great many Troops Billeted, the Streets remain without any Cannon in them six or seven Frigates have got up, none ly above Mark⟨et⟩ Street Wharf, neither do they carry above twenty Guns each, the Transports have not as yet unloaded but a little Suga⟨r⟩ and a few pieces of Linnen—Lord Cornwallis has at length returned & brought with him a number of Cattle and Sheep—’tis the prevailing opinion the Army will endeavor to rest quiet in Winterquarters—my Friend heard no talk of a War with France—an officer asked him several questions with respect to General Potters situation, and assured him they wou’d soon have “that Fellow” out of the way as He was pleased to call him—he told my Friend the name of the House where the Generals quarters is at present—A person from the City on Saturday, says that on Fryday Evening, Orders were given to the Troops to hold themselves in readiness to march—they have also given out they intend to possess themselves of the hieghts on this side Schuylkill, & made an Inhabitant help to stake out a piece of Ground to fortify—they either meant to attempt to surprize your Army, or to prevent you making an attack on them—A Gent. of my acquaintance is gone into P—by him I expect to find out their secret intentions, & whether there is any likelihood of a war in Europe.

I herewith inclose your Excellency Humphreys paper of the twenty sixth of Novr when you have read it, I will thank you to return it by the bearer, if you dont want it—this Day, I expect to meet two other persons from the City—If any thing further shou’d be communicated to me, I will instantly forward it to you by Express—I must not omit telling you that some of the British Officers lately in conversation with an acquaintance of mine Seem’d greatly enraged at France, & said she was treacherous & that they wou’d freely quit the contest with America—to give her a drubbing—The Bridge at the middle Ferry draws in two places, no strangers are permitted to pass it after Night, & the Hinges are kept loose, If you are desirous of any thing being communicated to Genl Howe of your intentions—I wou’d advise it to be wrote by Col. Harrison & directed to me as a confident, & in answer to one supposed to be wrote by me requesting it. In the mean while believe me to be Your Excellency’s Obedt hble servt

Jno: Clark Junr


P.S. If you have any News wou’d thank you for a line.

